DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 06/13/2022.  
Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 06/13/2022 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being anticipated by claims of U.S. Patent No. 11,360,672 (hereinafter PAT). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated as shown below:
Regarding independent claim 1 (similarly, claims 12, 18): 
A method (PAT claim 1: method; claim 12: system; 17: non-transitory machine-readable storage medium storing instructions) comprising: 
performing a first wear leveling operation on a group of data blocks based on a write counter associated with the group of data blocks, wherein the first wear leveling operation comprises including the group of data blocks in a plurality of groups of mapped data blocks (PAT claim 1: performing a first wear leveling operation on the first group of data blocks based on a write counter associated with the first group of data blocks, wherein the first wear leveling operation comprises including the first group of data blocks in the second plurality of groups of mapped data blocks); 
responsive to including the group of data blocks in the plurality of groups of mapped data blocks, performing a second wear leveling operation on the group of data blocks (PAT claim 1: responsive to including the first group of data blocks in the second plurality of groups of mapped data blocks, performing a second wear leveling operation on the first group of data blocks), wherein performing the second wear leveling operation comprises determining a base address of the group of data blocks, the base address indicating a location at which the group of data blocks begins (PAT claim 1: wherein performing the second wear leveling operation comprises determining a base address of the first group of data blocks, the base address indicating a location at which the first group of data blocks begins); and 
accessing a data block in the group of data blocks based on the base address of the group of data blocks and a logical address associated with the data block (PAT claim 1: determining a physical address based on the base address of the first group of data blocks and the logical address; and accessing the subsequent data at the first group of data blocks based on the physical address).
Regarding claims 2, 13 and 19: wherein performing the first wear leveling operation on the group of data blocks is responsive to copying data to the group of data blocks from a second group of data blocks in a plurality of groups of mapped data blocks, wherein the group of data blocks to which the data is copied is in a plurality of groups of unmapped data blocks prior to copying the data to the group of data blocks (PAT claim 1: copying, to a first group of data blocks in a first plurality of groups of unmapped data blocks, data from a second group of data blocks in a second plurality of groups of mapped data blocks).  
Regarding claims 3, 14 and 20: wherein the group of data blocks is included in the plurality of groups of mapped data blocks responsive to a value of a write counter of the second group of data blocks exceeding a threshold value, wherein the value of the write counter indicates a number of write operations performed on the second group of data blocks since the second group of data blocks was included in the plurality of groups of mapped data blocks (PAT claim 4: wherein the first group of blocks is included in the second plurality of groups of mapped data blocks further responsive to a value of a write counter of the second group of data blocks in the second plurality of groups of mapped data blocks exceeding a threshold value, wherein the value of the write counter indicates a number of write operations performed on the second group of data blocks since the second group of data blocks was included in the second plurality of groups of mapped data blocks).  
Regarding claims 4 and 15: wherein the logical address is received in a request to access subsequent data at the logical address (PAT claim 1: receiving a request to access subsequent data at a logical address associated with a data block included in the first group of data blocks).  
Regarding claims 5 and 16: wherein the base address that indicates a location at which the group of data blocks begins, the method further comprising: determining a physical address (PAT claim 1: determining a physical address based on the base address of the first group of data blocks and the logical address) based on a sum of the base address and the logical address modulo a size of the group of data blocks, wherein the data block in the group of data blocks is accessed based on the physical address (PAT claim 2: wherein the physical address is determined based on a sum of the base address and the logical address modulo a size of the first group of data blocks).  
Regarding claims 6 and 17: wherein determining the physical address comprises: adding the logical address to the base address to obtain a result address; and determining a remainder after dividing the result address by a value based on the size of the group of data blocks, wherein the physical address is based on the remainder (PAT claim 3: wherein determining the physical address comprises: adding the logical address to the base address to obtain a result address; and determining a remainder after dividing the result address by a value based on the size of the first group of data blocks, wherein the physical address is based on the remainder).  
Regarding claim 7: wherein the base address is determined using at least one of a deterministic function, a mapping function, a randomization function, a look-up table, or a bit map (PAT claim 7: wherein the base address is determined using at least one of a deterministic function, a mapping function, a randomization function, a look-up table, or a bit map).  
Regarding claim 8: wherein the base address is determined based on a random value (PAT claim 8: wherein the base address is determined based on a random value).  
Regarding claim 9: wherein the base address represents a first index of a plurality of indices associated with the group of data blocks (PAT claim 9: wherein the base address represents a first index of a plurality of indices associated with the first group of data blocks).  
Regarding claim 10: wherein the first wear leveling operation is performed on the group of data blocks responsive to determining that a first minimum total write counter associated with the plurality of groups of mapped data blocks is less than a second minimum total write counter associated with the plurality of groups of unmapped data blocks (PAT claim 10: wherein the wear leveling operation is performed on the first group of data blocks responsive to determining that a first minimum total write counter associated with the second plurality of groups of mapped data blocks is less than a second minimum total write counter associated with the first plurality of groups of unmapped data blocks).  
Regarding claim 11: wherein: the first minimum total write counter is a minimum value among values of a second plurality of total write counters; each of the second plurality of total write counters is associated with a corresponding one of the groups of data blocks in the plurality of groups of mapped data blocks; and the second minimum total write counter is a minimum value among values of a first plurality of total write counters, wherein each of the first plurality of total write counters is associated with a corresponding group of data blocks in the plurality of groups of unmapped data blocks (PAT claim 11: the first minimum total write counter is a minimum value among values of a second plurality of total write counters; each of the second plurality of total write counters is associated with a corresponding one of the groups of data blocks in the second plurality of groups of mapped data blocks; and the second minimum total write counter is a minimum value among values of a first plurality of total write counters, wherein each of the first plurality of total write counters is associated with a corresponding one of the groups of data blocks in the first plurality of groups of unmapped data blocks).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138